17-11469-jps   Doc   FILED 02/09/21   ENTERED 02/09/21 16:28:13   Page 1 of 3
17-11469-jps   Doc   FILED 02/09/21   ENTERED 02/09/21 16:28:13   Page 2 of 3
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                CLEVELAND DIVISION

 In Re:                                           Case No. 17-11469-jps

 Denise Smrdel                                    Chapter 13

 Debtor                                           Judge Jessica E. Price Smith

                                CERTIFICATE OF SERVICE

I certify that on February 9, 2021, a true and correct copy of this Agreed Response to Notice of
Final Cure Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Cosmin Cocirteu, Debtor’s Counsel
          chslawfirm@yahoo.com

          Lauren A. Helbling, Trustee
          Ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Denise Smrdel, Debtor
          4285 Neville Rd.
          South Euclid, OH 44121
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 17-11469-jps       Doc     FILED 02/09/21       ENTERED 02/09/21 16:28:13         Page 3 of 3
